Judgments, in so far as the complaint is dismissed, unanimously affirmed, without costs. In all other respects the judgments are reversed on the law and the facts, with costs to plaintiff against defendant, and defendant’s counterclaim dismissed, with costs. In our opinion, the complaint was properly dismissed by the trial court because of lack of proof, and the testimony does not establish the commission of any of the offenses alleged in the counterclaim. Findings of fact and conclusions of law inconsistent -with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur. Settle order on notice.